Order entered September 18, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01545-CV

                 BROYHILL FURNITURE INDUSTRIES, INC., Appellant

                                                V.

                    RANDY MURPHY AND DAVE SHAFFER, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-13276

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court for the District of Delaware concerning appellant Broyhill Furniture

Industries, Inc. Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed.

See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                      s/    MOLLY FRANCIS
                                                            JUSTICE